DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Note
Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69 USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", 

Claim Objections
Claim 10 is objected to because of the following informalities:  the expression “gold club” appears to be a typo. The expression needs to be changed to - - golf club - - .  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, it is not clear how this claim could further define claims 1-8 since independent claim 1 already discloses a shaft, weight and two stops.
Regarding claim 10, it is not clear how the training device that has a shaft, weight and stops as recited is to be attached to a golf club. The expression “can be” is not a positive recitation. It can be assumed that the device is capable of being attached to a 
Regarding claims 11-14, the claims appear to be method claims but no clear method steps are recited in the claims. The recited steps are unclear, overly vague and indefinite since the expressions cannot properly ascertain the metes and bounds of the limitations.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “120” and “121”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





Claims 1-4, 7, and 11-13 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Libonati (US Patent Application Publication No. 2010/0105495).
Regarding claim 1, Libonati discloses a golf swing training device (see Figures 1A) comprising:
a shaft (102) having a proximal end (110) and a distal end (112), and defining a length between the proximal end and the distal end (the length of element between 102 and 112 as shown in Figure 1A); 
a weight (108); 
the shaft (102) having a first stop (104) and a second stop (106), wherein the first stop is located closer to the proximal end and the second stop is located closer to the distal end (see Figure 1A); 
the weight (108) slidably engaged with the shaft and movable between the first stop (104) and second stop (108) (see Figure 1A); and, 
the weight (108), stops (104,106) and shaft (102) configured whereby during the movement of shaft (102) through a proper golf swing the weight will remain against the first stop through at least 70% of the arch of the swing and strike the second stop at the bottom of the swing in the position corresponding to the position where a head of a golf club would strike a golf ball (see Figures 1A-3B).

Regarding claim 2, the shaft (102) is hollow (as shown in Figure 4, shaft 102 is shown as being hollow).
Regarding claim 3, Libonati discloses a handle (114) that is attached to the proximal end (see Figure 1A).
Regarding claim 4, the second stop (106) is located at the distal end (see Figure 1A).
Regarding claim 7,  the first stop is capable of being located a distance of 18 1/2 inches from the second stop since the stop is capable of being located at any location on the shaft (102) of the device since the stops (104,106) are capable of being located at any distance on the golf club shaft (see paragraph 25).
Regarding claims 11-13, Libonati discloses a golf swing practice device and method (see abstract and see Figures 1A and 3B). During normal use and operation of the Libonati device, the method steps as understood would inherently be performed.

Claims 1-4 and 7-13 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Rainey (US Patent No. 5,634,856).
Regarding claim 1, Rainey discloses a golf swing training device (see Figures 1-2) comprising:
a shaft (23) having a proximal end (location of 34) and a distal end (26 ), and defining a length between the proximal end and the distal end (the length of element between 34 and 26 as shown in Figures 1-2); 
a weight (30); 
the shaft (23) having a first stop (32) and a second stop (28), wherein the first stop is located closer to the proximal end and the second stop is located closer to the distal end (see Figures 1-2); 
the weight (30) slidably engaged with the shaft and movable between the first stop (32) and second stop (28) (see Figures 1-2); and, 
the weight (30), stops (28,32) and shaft (23) configured whereby during the movement of shaft (23) through a proper golf swing the weight will remain against the first stop through at least 70% of the arch of the swing and strike the second stop at the bottom of the swing in the position corresponding to the position where a head of a golf club would strike a golf ball (see Figures 1-2).

Regarding claim 2, the shaft (23) is hollow (as shown in Figure 2, shaft 23 is shown as being hollow).
Regarding claim 3, Rainey discloses a handle (24) that is attached to the proximal end (see Figure 1).
Regarding claim 4, the second stop (28) is located at the distal end (see Figure 2).
Regarding claims 7-9,  stop element is disclosed as being capable of adjusting (see column 3 line 32) and column 3 lines 28-40 discloses that the golf club could be 36 inches long. The device also discloses that the device could be as long as a conventional club. Therefore, stops are considered as being capable of being distanced as recited. And since the device could be as long as a conventional club, it can meet the 
Regarding claim 10, as best understood, the device is considered as being capable of being attached to a golf club.
Regarding claims 11-13, Rainey discloses a golf swing practice device and method (see abstract and see Figures 1-2). During normal use and operation of the Rainey device, the method steps as best understood would inherently be performed while using the Rainely device .

Claims 1-4 and 11-13 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Czaja et al. (US Patent No. 6,955,610).
Regarding claim 1, Czaja discloses a golf swing training device (see Figures 15-17) comprising:
a shaft (202) having a proximal end (the top of element 214 as shown in Figure 15) and a distal end (the bottom end of element 212 as shown in Figure 15), and defining a length between the proximal end and the distal end (the length of element between 212 and 214 as shown in Figure 15); 
a weight (206); 
the shaft having a first stop (204) and a second stop (212), wherein the first stop is located closer to the proximal end and the second stop is located closer to the distal end (see Figure 15); 
the weight (206) slidably engaged with the shaft and movable between the first stop and second stop (see Figures 15-17); and, 
the weight (206), stops (212,204) and shaft (202) configured whereby during the movement of shaft (202) through a proper golf swing the weight will remain against the first stop through at least 70% of the arch of the swing and strike the second stop at the bottom of the swing in the position corresponding to the position where a head of a golf club would strike a golf ball (see Figures 15-17 and the concept of golf swing is represented in figures 5-13).

Regarding claim 2, the shaft (202) is hollow (column 8 line 29 discloses a hollow shaft).

Regarding claim 3, Czaja discloses a handle (214) that is attached to the proximal end.

Regarding claim 4, the second stop (212) is located at the distal end.

Regarding claims 11-13, Czaja discloses a golf swing practice device and method (see abstract and column 2 lines 52-63). During normal use and operation of the Czaja device, the method steps as understood would inherently be performed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Rainey. 
Rainey discloses a ball bearing made of steel (30) but does not explicitly disclose if the weight could be 7/16 inch in diameter. It would have been an obvious matter of design choice to change the size of the weight diameter since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Rainey in view of Nakashima et al. (US Patent No. 5,333,061).
Rainely does not disclose the use of instructional video. However, this concept is not new since providing instructional video for a golf swing training is taught by Nakashima (see the abstract of Nakashima). It would have been obvious to one of ordinary skill in the art before the effective filing to provide an instructional video for the Rainey device so that the golfer could compare his/her form with a correct form modeling that of a professional golfer or golf tutor as discussed in column 2 lines 1-2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent No. 2,950,115 to Hurdzan can be used to reject claims 1, 3, 4, 7, 8, 10-13 under 102 rejection since the reference discloses: 
a shaft (14) having a proximal end (10) and a distal end (16), and defining a length between the proximal end and the distal end (the length of element between 10 and 16 as shown in Figure 1); 
a weight (32); 
the shaft (14) having a first stop (20) and a second stop (48), wherein the first stop is located closer to the proximal end and the second stop is located closer to the distal end (see Figure 1); 
the weight (32) slidably engaged with the shaft and movable between the first stop (20) and second stop (48) (see Figure 1); and, 
the weight (12), stops (20,48) and shaft (14) configured whereby during the movement of shaft (14) through a proper golf swing the weight will remain against the first stop through at least 70% of the arch of the swing and strike the second stop at the bottom of the swing in the position corresponding to the position where a head of a golf club would strike a golf ball (see column 1 lines 29-38).
US Patent No. 6,461,163 to Gallagher et al. can be used to reject claims 1-4 and 7-13 since it discloses a shaft (60), adjustable stops (54,52).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINI F LEGESSE whose telephone number is (571)272-4412. The examiner can normally be reached Mon - Friday 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba N Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/NINI F LEGESSE/Primary Examiner, Art Unit 3711